Citation Nr: 0910846	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-10 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 40 percent for service 
connected degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The Veteran's service connected back disability is productive 
of recurring incapacitating episodes that preclude employment 
and interfere with activities of daily living. 


CONCLUSION OF LAW

The criteria for entitlement to a 60 percent rating for a 
service connected back disability have been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5243 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in February 2004, 
March 2005, and March 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part. These revisions are effective 
as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 
2008). The final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a March 2006 letter. Although this notification 
obligation was not met before initial RO decision in June 
2005, the Board finds this timing error non-prejudicial since 
the Veteran was afforded an opportunity to respond in light 
of this notice before issuance of the August 2007 
Supplemental Statement of the Case (SSOC). See Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

The letters sent to the Veteran did not meet the requirements 
of Vazquez-Flores. Nonetheless, such presumption has been 
overcome for the reasons discussed below.

The Veteran was provided with correspondence regarding what 
was needed to support his claim. Specifically, a February 
2006 Statement of the Case provided notice of the rating code 
used to evaluate disabilities of the spine. Based on this 
evidence, a reasonable person can be expected to understand 
from the Statement of the Case what was needed to support his 
increased rating claim. The Veteran was afforded an 
opportunity to respond in light of this notice before 
subsequent adjudication in the August 2007 Supplemental 
Statement of the Case.

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records and VA treatment records are associated 
with the claims file. The Veteran was afforded multiple VA 
examinations for his back disability. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analysis

The Veteran contends that his service connected back 
disability warrants a rating in excess of 40 percent. The 
evidence shows that his service connected back disability 
approximates the criteria for a 60 percent rating, and it is 
assigned. 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Also for ratings based on limitation of motion diagnostic 
codes, the Board must consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate rating. 38 C.F.R. §§  4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996). The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a Veteran. In accordance, the 
Veteran's reports of pain have been considered in conjunction 
with the Board's review of the limitation of motion 
diagnostic codes.

The Veteran's back disability is currently rated as 40 
percent disabling under Diagnostic Code 5242 for degenerative 
arthritis of the spine. 38 C.F.R. § 4.71(a) Diagnostic Code 
5242. The General Rating Formula for Diseases and Injuries of 
the Spine (general rating formula) applies to Codes 5235 to 
5243 unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (incapacitating episodes 
formula). It provides for the following disability ratings 
for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.




Under the general rating formula, ratings are assigned in 
pertinent part as follows:

40 percent - forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

100 percent - unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the general 
rating formula or under the incapacitating episodes formula, 
whichever method results in the higher evaluation when all 
disabilities are combined. See 38 C.F.R. § 4.25 (combined 
ratings table).

The incapacitating episodes formula provides a 40 percent 
rating for incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 
12 months. The highest rating is 60 percent for 
incapacitating episodes of at least six weeks during the past 
12 months.  

The Veteran underwent an initial VA spine examination in 
February 2004. He reported constant pain and numbness in his 
back. His primary complaint concerned an increase in episodes 
of total incapacitation due to flare-ups of back pain. The 
Veteran stated nine months ago the increased severity of his 
back pain forced him to stop working. Upon physical 
examination, he had no motion of extension, lateral flexion, 
and lateral rotation. He had no more than 10 degrees of 
motion in his forward flexion. X-rays revealed degenerative 
changes in the spine. The examiner noted that the Veteran had 
significant functional impairment in activities involving 
repetitive bending, heavy lifting, twisting of the low back, 
and impact activities. He concluded that the Veteran had a 
major disability due to his back pain.

The Veteran had a second VA spine examination in April 2005. 
He described increased back pain necessitating prescription 
medication for relief, in addition to limiting his 
activities. He remained unemployed due to his back 
disability. Upon physical examination, the examiner noted 
complete flattening of the spine and no motion in extension, 
lateral flexion, and lateral rotation movements. X-rays 
reflected multiple abnormalities of the spine. The examiner 
stated that the Veteran was totally disabled and experienced 
significant functional impairment related to any activity 
involving movement of the lumbar spine. 

In March 2007, the Veteran underwent the most recent VA spine 
examination. He reported continuing severe back pain. The 
pain was constant and increased with sitting, lifting, and 
bending. He noted recurring episodes of severe acute pain 
that left him incapacitated for several minutes. Upon 
physical examination, the Veteran's range of motion in his 
forward flexion was 25 degrees with pain. The examiner 
observed that X-rays showed bridging osteophytes indicating 
ankylosis. 

There are three letters from the Veteran's treating 
physician. The first and second letters, dated November 2004 
and September 2005, respectively, noted the Veteran's back 
disability necessitated prescription pain medication for 
treatment and precluded employment. The third letter, dated 
in September 2006, stated that the Veteran experienced 
increased back pain and had been incapacitated for several 
weeks during 2006. 

The Veteran also submitted letters describing incapacitating 
episodes of back pain. Letters from friends and a family 
member detailed their observations of an increased severity 
in the Veteran's back disability that resulted in 
incapacitating episodes.    

The Board finds that the Veteran's back disability 
approximates the criteria for a 60 percent rating under the 
incapacitating episodes formula. 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5243. In assigning ratings, the Board will 
apply the higher rating if the Veteran's disability more 
nearly approximates the criteria for a higher rating. Under 
the incapacitating episodes formula, a 60 percent rating 
contemplates incapacitating episodes of back pain for at 
least six weeks during the past 12 months. Id. The medical 
and lay evidence indicates that the Veteran experienced 
recurring episodes of incapacitating back pain. In a 
September 2006 letter, the Veteran's treating physician 
stated that several episodes of back pain left the Veteran 
incapacitated for weeks during the past year. The Veteran's 
son and friends submitted 2005 and 2006 letters stating that 
they witnessed multiple instances where the Veteran's back 
"goes out" and leaves him incapacitated. The record also 
shows that the Veteran has not worked since 2003 due to the 
severity of his back disability and experienced significant 
difficultly in performing activities of daily living. The 
Board finds the Veteran's back disability more closely 
approximates the criteria for a 60 percent rating under the 
incapacitating episodes formula. Id. A rating of 60 percent 
under the incapacitating episodes formula is assigned.   

A rating in excess of 60 percent was considered, but the 
medical evidence does not show unfavorable ankylosis of the 
entire spine to warrant a higher rating. Id.


ORDER

A 60 percent rating, but no higher, is granted for a service 
connected back disability. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


